DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments and remarks of 25 JANUARY 2021 and Examiner’s Amendment of 09 FEBRUARY 2021 agreed to by the attorney of record (Michael Wever).  Claims 1, 2, 6-15, 17 & 20 are now pending and have been considered as follows for an Allowance as described hereunder in this Office Action.               

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              

Authorization for this Examiner’s Amendment was given in an interview with Atty. Michael Wever on 09 FEBRUARY 2021, as noted in the attached Interview Summary.            


The instant application’s claim(s) has/ have been amended as follows (additions shown in bold and underlined, and deletions shown in strikethrough and bold in [[]]):             

This application has been amended as follows: 
Please amend the claims as follows:              
Claim 15:        
15.    (Currently Amended) 	A keyless access system for a commercial vehicle having a bulkhead door separating a cab compartment from a cargo compartment, comprising:          
an auto-opening bulkhead door actuator operably coupled to the bulkhead door;    
a remotely-actuated latch operable selectively to latch the bulkhead door in a closed position and to unlatch the bulkhead door to allow opening thereof by the auto-opening bulkhead door actuator;        
an ignition control module operably coupled to an ignition system of the commercial vehicle and to the remotely-actuated latch;         
a wireless transmitter in operative communication with the ignition control module;       
wherein the ignition control module is configured to disable the ignition system to turn off an engine of the commercial vehicle upon a first user input when the engine is running;      
wherein the ignition control module is configured to command actuation of the remotely-actuated latch to open the bulkhead door upon a second user input after the first user input, wherein the ignition control module is to reset upon a predetermined time period from the first user input to prevent opening the bulkhead door upon the second user input after the predetermined time period has passed;        
wherein the ignition control module is configured to enable the ignition system of the commercial vehicle to turn on the engine thereof upon a third user selection;   and   



Claim 16: 	Cancelled per agreement with Atty. Michael Wever.        


 Allowable Subject Matter 
Claims 1-2, 6-15, 17 & 20 are pending and allowed.      
The following is an Examiner’s statement of reasons for this Allowance:    
The closest prior art of Johnson reference (US Patent No. 7,967,347) teaches ---   
{“A vacuum actuated door latching assembly for use in combination with a door of a delivery vehicle.  The latch assembly moves between locked and unlocked positions and includes a pneumatic actuator that drives the latch assembly between the locked and unlocked positions.  Extending from the pneumatic actuator is a vacuum line that is adapted to be connected to a vacuum source such as the engine of the delivery vehicle.  A control valve is disposed between the vacuum source and the pneumatic actuator for controlling the activation of the pneumatic actuator.  A biasing device engages the door and biases the door towards and open position.  Thus, when the latching assembly is actuated the door of the delivery vehicle is unlatched and the biasing device causes the door to assume the open position.”}          

Further, Grumman reference (NPL) is for FedEx Ground vehicles “P-700, P-1000 & P-1200”, about “Keyless Entry & Keyless Start Diagnostics Manual”, and its teachings were cited in the last Office Action of 10/27/2020.         
Further, Magner reference (Pub. No. US 2010/ 0321173) teaches ---   
{“A system for providing secured access to and/or control of a vehicle is provided.  The system includes a vehicle network such as a CAN.  A remote communications device is used for sending a signal for controlling functions associated with the vehicle.  There is a receiver operatively connected to the vehicle network and adapted to receive the signal from the remote communications device.  At least one access module is adapted 




In regards to independent Claims 1 and 15, Ref A and Ref B (and any further references), taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:       
Claim 1:   

1.        	A keyless access system for a commercial vehicle having a cab compartment, a cargo compartment, a slideable bulkhead door, and a bulkhead wall separating the cab compartment from the cargo compartment, comprising:        
an auto-opening bulkhead door actuator attached to the bulkhead wall and to the slideable bulkhead door;      
a solenoid latch configured to attach to the bulkhead wall, the solenoid latch operable selectively to latch the bulkhead door in a closed position and to unlatch the bulkhead door to allow opening thereof;   and        
a transmitter configured to relay an operator command to the control module to open the bulkhead door, wherein the transmitter comprises an ignition control module with a stop button configured to communicate with an ignition system of the commercial vehicle to: (i) turn off an engine thereof upon a first selection of the stop button; and (ii) relay the operator command to the control module to open the bulkhead door upon a second selection of the stop button, wherein the control module is to reset upon a predetermined time period from the first selection of the stop button to prevent opening the bulkhead door upon the second selection of the stop button after the predetermined time period has passed.                   


Claim 15:        

15.      	A keyless access system for a commercial vehicle having a bulkhead door separating a cab compartment from a cargo compartment, comprising:          
an auto-opening bulkhead door actuator operably coupled to the bulkhead door;    
a remotely-actuated latch operable selectively to latch the bulkhead door in a closed position and to unlatch the bulkhead door to allow opening thereof by the auto-opening bulkhead door actuator;        
a wireless transmitter in operative communication with the ignition control module;       
wherein the ignition control module is configured to disable the ignition system to turn off an engine of the commercial vehicle upon a first user input when the engine is running;   and       
wherein the ignition control module is configured to command actuation of the remotely-actuated latch to open the bulkhead door upon a second user input after the first user input, wherein the ignition control module is to reset upon a predetermined time period from the first user input to prevent opening the bulkhead door upon the second user input after the predetermined time period has passed.              


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”            

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.        
 

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691              

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691